UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-51719 LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 65-1177591 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (281) 840-4000 Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Units Representing Limited Liability Company Interests The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yesx No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yeso Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated filero Smaller reporting companyo Indicate by check-mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant was approximately $2,717,556,563 on June30, 2008, based on $24.85 per unit, the last reported sales price of the units on The NASDAQ Global Market on such date. As of January30, 2009, there were 114,025,866 units outstanding. Documents Incorporated By Reference: Certain information called for in Items10, 11, 12, 13 and 14 of PartIII are incorporated by reference from the registrant’s definitive proxy statement for the annual meeting of unitholders to be held on May5, 2009. TABLE OF CONTENTS Page Glossary of Terms ii Part I Item 1. Business 1 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 25 Item 2. Properties 25 Item 3. Legal Proceedings 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 55 Item 8. Financial Statements and Supplementary Data 56 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 102 Item 9A. Controls and Procedures 102 Item 9B. Other Information 102 Part III Item 10. Directors, Executive Officers and Corporate Governance 103 Item 11. Executive Compensation 103 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 103 Item 13. Certain Relationships and Related Transactions, and Director Independence 103 Item 14. Principal Accounting Fees and Services 103 Part IV Item 15. Exhibits and Financial Statement Schedules 104 Signatures 105 i Table of Contents GLOSSARY OF TERMS As commonly used in the oil and gas industry and as used in this Annual Report on Form10-K, the following terms have the following meanings: Bbl.One stock tank barrel or 42 United States gallons liquid volume. Bcf.One billion cubic feet. Bcfe.One billion cubic feet equivalent, determined using a ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. Btu.One British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 to 59.5 degrees Fahrenheit. Development well.A well drilled within the proved area of an oil or gas reservoir to the depth of a stratigraphic horizon known to be productive. Dry hole or well.A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Field.An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Gross acres or gross wells.The total acres or wells, as the case may be, in which a working interest is owned. MBbls.One thousand barrels of oil or other liquid hydrocarbons. MBbls/d. MBbls per day. Mcf.One thousand cubic feet. Mcfe.One thousand cubic feet equivalent, determined using the ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. MMBbls.One million barrels of oil or other liquid hydrocarbons. MMBtu.One million British thermal units. MMcf.One million cubic feet. MMcf/d. MMcf per day. MMcfe.One million cubic feet equivalent, determined using a ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. MMcfe/d. MMcfe per day. MMMBtu.One billion British thermal units. Net acres or net wells.The sum of the fractional working interests owned in gross acres or gross wells, as the case may be. NGL.Natural gas liquids, which are the hydrocarbon liquids contained within gas. Productive well.A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceeds production expenses and taxes. ii Table of Contents Proved developed reserves.Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods.Additional oil and gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. Proved reserves.Proved oil and gas reserves are the estimated quantities of oil, gas and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made.Prices include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based on future conditions. Proved undeveloped drilling location.A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. Proved undeveloped reserves or PUDs.Reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion.Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled.Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation.Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. Recompletion.The completion for production of an existing wellbore in another formation from that which the well has been previously completed. Reservoir.A porous and permeable underground formation containing a natural accumulation of economically productive oil and/or gas that is confined by impermeable rock or water barriers and is individual and separate from other reserves. Royalty interest.An interest that entitles the owner of such interest to a share of the mineral production from a property or to a share of the proceeds there from.It does not contain the rights and obligations of operating the property and normally does not bear any of the costs of exploration, development and operation of the property. Standardized measure of discounted future net cash flows.The present value of estimated future net revenues to be generated from the production of proved reserves, determined in accordance with the rules and regulations of the Securities and Exchange Commission (using prices and costs in effect as of the date of estimation) without giving effect to non-property related expenses such as general and administrative expenses, debt service, future income tax expenses or depreciation, depletion and amortization; discounted using an annual discount rate of 10%. Tcfe.One trillion cubic feet equivalent, determined using the ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. Undeveloped acreage.Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas regardless of whether such acreage contains proved reserves. Unproved resources.Resources that are considered less certain to be recovered than proved reserves.Unproved resources may be further sub-classified to denote progressively increasing uncertainty of recoverability. Working interest.The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover.Maintenance on a producing well to restore or increase production. iii Table of Contents Part I Item 1.Business This Annual Report on Form10-K contains forward-looking statements based on expectations, estimates and projections as of the date of this filing.These statements by their nature are subject to risks, uncertainties and assumptions and are influenced by various factors.As a consequence, actual results may differ materially from those expressed in the forward-looking statements.For more information see “Forward-Looking Statements” included at the end of this Item1. “Business” and see also Item1A. “Risk Factors.” References When referring to Linn Energy, LLC (“Linn Energy” or the “Company”), the intent is to refer to Linn Energy and its consolidated subsidiaries as a whole or on an individual basis, depending on the context in which the statements are made. A reference to a “Note” herein refers to the accompanying Notes to Consolidated Financial Statements contained in PartII. Item8. “Financial Statements and Supplementary Data.” Overview Linn Energy is an independent oil and gas company focused on the development and acquisition of long life properties which complement its asset profile in producing basins within the United States.Linn Energy began operations in March 2003 and completed its initial public offering (“IPO”) in January 2006.The Company’s properties are currently located in the Mid-Continent and California. Proved reserves at December31, 2008 were 1,660 Bcfe, of which approximately 51% were gas, 31% were oil and 18% were natural gas liquids (“NGL”).Approximately 68% were classified as proved developed, with a total standardized measure of discounted future net cash flows of $1.42 billion.At December31, 2008, the Company operated 4,453, or 66%, of its 6,716 gross productive wells.Average proved reserves-to-production ratio, or average reserve life, is approximately 21 years. Strategy The Company’s primary goal is to provide stability and growth of distributions for the long-term benefit of its unitholders.The following is a summary of the key elements of the Company’s business strategy: · efficiently operate and develop acquired properties; · reduce cash flow volatility through commodity price and interest rate hedging; and · grow through acquisition of long life, high quality properties. The Company’s business strategy is discussed in more detail below. Efficiently Operate and Develop Acquired Properties The Company has aligned the operation of its acquired properties into defined operating regions to minimize operating costs and maximize production and capital efficiency.The Company maintains a large inventory of drilling and optimization projects within each region to achieve organic growth from its capital development program.The Company seeks to be the operator of its properties so that it can develop drilling programs and optimization projects that not only replace production, but add value through reserve and production growth and future operational synergies.The development program is focused on lower risk, repeatable drilling opportunities to maintain and/or grow cash flow.Many of the wells are completed in multiple producing zones with commingled production and long economic lives.The number, types and location of wells drilled varies depending on the Company’s capital budget, the cost of each well, anticipated production and the estimated recoverable reserves attributable to each well.In addition, the Company seeks to deliver attractive financial returns by leveraging its experienced workforce and scalable infrastructure.For 2009, the Company estimates its total drilling and development capital expenditures will be approximately $150.0 million.This estimate is under 1 Table of Contents continuous review and is subject to on-going adjustment.The Company expects to fund these capital expenditures with cash flow from operations. Reduce Cash Flow Volatility Through Commodity Price and Interest Rate Hedging An important part of the Company’s business strategy includes hedging a significant portion of its forecasted production to reduce exposure to fluctuations in the prices of oil, gas and NGL.By removing a significant portion of the price volatility associated with future oil, gas and NGL production, the Company expects to mitigate, but not eliminate, the potential effects of declining commodity prices on cash flows from operations for those periods.These transactions are in the form of swap contracts, collars and put options.A put option requires the Company to pay the counterparty a premium equal to the fair value of the option at the purchase date and receive from the counterparty the excess, if any, of the fixed floor over the floating market price.The Company has derivative contracts in place through 2014 covering a significant portion of forecasted production volumes through 2012 to provide long-term cash flow predictability to pay distributions, service debt and manage its business. In addition, the Company enters into derivative contracts in the form of interest rate swaps to minimize the effects of fluctuations in interest rates.Currently, the Company utilizes London Interbank Offered Rate (“LIBOR”) swaps to convert the borrowing rate on indebtedness under its credit facility from a floating to fixed rate.At January30, 2009, with the new interest rate swap contracts discussed below in “Recent Developments,” the Company had swapped LIBOR on approximately 88% of debt outstanding under its credit facility at an average fixed rate of 3.80% through January 2014.For additional details about the Company’s interest rate swap agreements and commodity derivative contracts, see PartII.
